DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 4/14/21 are currently pending. Claim(s) 11-20 is/are rejected, claims 1-10 are allowed. 
Claim Objections
Claim(s) 20 is/are objected to because of the following informalities:  
Claim 20, should be corrected to the method of claim 18
As it appears claim 13 is directed towards an apparatus and not a method. 
Appropriate correction is required.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 11-12 and 18 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by SIGBERT (DE 4124322 A1).

    PNG
    media_image1.png
    517
    757
    media_image1.png
    Greyscale


Regarding claims 11 and 18, SIGBERT teaches spin on filter (1) for filtering a circulating fluid comprising: a housing (2) defining a cavity and having a threaded housing portion; a cover (3) including a bottom plate and having a threaded cover portion (12) configured to mate with the threaded housing portion so that the housing and cover are removably joined with one another so as to provide access to the cavity, the bottom plate defining a plurality of cover inlet ports (4) configured to allow fluid to enter the filter, the bottom plate defining a cover outlet port (5) configured to allow fluid to exit the filter, the bottom plate including a seal member (5) that extends around the plurality of cover inlet ports and cover outlet port, the bottom plate including a cover lock element (4); a filter element (20) disposed in the cavity and including a central opening aligned with the cover outlet port, the filter element being removably disposed in the cover so that the filter element can be removed from the filter; a reinforcing plate (8, Fig. 1) constructed from a different material than the cover (polymeric cover and metal reinforcing plate), the reinforcing plate disposed adjacent the bottom plate and defining a plurality of plate inlet ports, the reinforcing plate defining a plate outlet port, the reinforcing plate being separate and distal from the filter element, the reinforcing plate including a plate lock element (see fig. 1 at the holes 4) configured to register with the cover lock element and fixedly secure the reinforcing plate to the cover (p. 3-4).
Regarding claim 12, SIGBERT teaches wherein the plate outlet port includes a plurality of threads (7) configured to threadably couple the filter to a threaded adapter (intended use).

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over by SIGBERT (DE 4124322 A1) in view of KOELFGEN (US 5548893 A).
Regarding claim 16, SIGBERT does not teach a non-return valve disposed between the reinforcing plate and the filter element, the non return valve extending outward over the plurality of plate inlet ports but not over the plate outlet port, a support tube disposed in a central passageway of the filter element, the support tube being removable from the filter element so that the support tube can be used again when the filter element is replaced with a different filter element.
KOELFGEN teaches spin on filter (10) for filtering a circulating fluid comprising: a housing (60) defining a cavity (38) and having a threaded housing portion (66); a cover (combined 28, 29, 30 fig. 4) including a bottom plate (i.e. 29) and having a threaded cover portion (31) configured to mate with the threaded housing portion so that the housing and cover are removably joined with one another so as to provide access to the cavity, the bottom plate defining a plurality of cover inlet ports (26) configured to allow fluid to enter the filter, the bottom plate defining a cover outlet port (22) configured to allow fluid to exit the filter, the bottom plate including a seal member (34) that extends around the plurality of cover inlet ports and cover outlet port, the bottom plate including a cover lock element (24); a filter element (80) disposed in the cavity and including a central opening (90) aligned with the cover outlet port. KOELFGEN teaches a non-return valve (94) disposed between the reinforcing plate and the filter element, the non return valve extending outward over the plurality of plate inlet ports but not over the plate outlet port, a support tube (88) disposed in a central passageway of the filter element, the support tube being removable from the filter element so that the support tube can be used again when the filter element is replaced with a different filter element (C3/5-C4/55, figs. 1-5). It would have been obvious to one of ordinary skill to have incorporated the missing details of claim 16 as taught by KOELFGEN to prevent excessive pressure build up and unwanted filter damage. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to the claim 1, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims.
SIGBERT teaches D1 is considered to be the prior art closest to the subject-matter of claim 1 and discloses fig. 1 a spin on filter (1) for filtering a circulating fluid comprising: - a housing (2) including a first wall and a housing sidewall, the housing defining a first cavity, the housing sidewall extending downward from the first wall and terminating at a first end, the first end having a threaded housing portion (12); - a cover (3) including a first plate and a cover sidewall, the cover defining a second cavity, the cover sidewall extending toward from the first bottom plate and terminating at a second end, the second end having a threaded cover portion (12) configured to mate with the threaded housing portion so that the housing and cover are removably joined with one another so as to provide access to the first and second cavity, the first plate defining a plurality of cover inlet ports (4) radially disposed about a longitudinal axis of the cover, the cover inlet ports (4) configured to allow fluid to enter the filter, the first plate defining a cover outlet port (5) aligned with the longitudinal axis, the cover outlet port configured to allow fluid to exit the filter, the first plate including a first plate interior surface and first plate exterior surface, the first plate exterior surface including a seal member (9) that extends around the plurality of cover inlet ports (4) and cover outlet port (5), the first plate including a cover lock element (4); - a filter element (20) disposed in at least one of the first cavity and the second cavity including a central opening aligned with the cover outlet port, the filter element being removably disposed in the cover so that the filter element can be removed from the filter and replaced with a different filter element; - a reinforcing plate (8- see Fig. 1) constructed from a different material than the cover, the reinforcing plate defining a plurality of plate inlet ports radially disposed about the longitudinal axis of the cover, the plate inlet ports aligned with the cover inlet ports and configured to allow fluid to enter the filter, the reinforcing plate defining a plate outlet port aligned with the cover outlet port and configured to allow fluid to exit the filter, the reinforcing plate including a plate lock element configured to register with the cover lock element and fixedly secure the reinforcing plate to the cover to prevent rotation of the reinforcing plate relative to the cover (p. 3-4). 
The claimed invention distinguishes over SIGBERT in that there is no teaching or suggestion of the reinforcing plate is disposed adjacent the bottom plate interior surface, - the reinforced plate outlet port has a threaded plate portion configured to threadably couple the filter to a threaded adapter. SIBERT does not contain the slightest hint to locate said plate (8) adjacent the first plate interior surface. Therefore there would be no reason to modify SIGBERT as claimed. 
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777